DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with KIRI LEE SHARON on August 1, 2022.
The application has been amended as follows: 
The following portion of claim 12 has been amended to align with the language of independent claims 1 and 21:
“… and alerting the patient in response to a determination relating to the measured movement, and 
wherein the predetermined number of previous time periods include at least the first time period, the second time period, a third time period following the second time period, and a fourth time period following the third time period.”

Election/Restrictions
Claims 1-6, 8-10 and claims 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-16 and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 27, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record includes:
Johanna Petersen et al. (“Actigraphy-Based Scratch Detection Using Logistic Regression,” March 2013) (hereinafter – Johanna) 
Leschinsky (U.S. 2018/0028106 A1) (hereinafter – Leschinsky)
Ni et al. (U.S. 2004/0111040 A1) (hereinafter – Ni).
The closest art of record which read upon Applicant’s method steps for detecting a scratching motion is that of Leschinsky, which also provides a series of rules and conditions to classify a movement as determining an itch.  Leschinsky does not define an error rate to further identify a scratching motion because, although Leschinsky describes a confidence score being applied to a number of conditions over various windows of scratch detection, Leschinsky’s confidence score does not utilize a particular number of periods which Applicant defines in the periodic motion of typical scratching movements.  Such a recitation of specific rules and conditions in combination with Applicant’s specific error rate could not be identified in the art, nor would such a concept be found obvious.  Thus the invention is directed towards a novel method of monitoring scratching motions of a patient using specific rules and conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791